DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-34, 36-40 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato et al (US 2015/0343843) in view of Dire et al (US 2016/0176992) and Nakayama et al (US 3,954,880).
	Regarding claims 25, 32-34, 36-37 and 40, Cato teaches a tread for a tire (Abstract) comprising:
55 to 90 phr of a low Tg rubber ([0027]).  This low Tg rubber can be a styrene/butadiene rubber ([0026]) with a glass transition between -100 C and -80 C ([0024])
10 to 45 phr of a high Tg rubber ([0027]).  This high Tg rubber can be a styrene/butadiene rubber ([0025]) with a glass transition temperature which ranges from -30 to 0 C ([0024])
70 to 130 phr ([0036]) of silica as a reinforcing filler ([0032])
a coupling agent ([0034])
a plasticizing system comprising a plasticizing resin ([0043]) with a glass transition temperature of greater than 20 C ([0048])
a crosslinking system based on a peroxide ([0053])
the two diene rubbers can be the only rubbers present in the composition and therefore, is 100 phr
However, Cato fails to teach a) that the first diene rubber is functionalized and that b) the peroxide is an organic peroxide.
	Regarding a) above, Dire teaches a diene rubber for use in tread rubber ([0005]).  This diene rubber ([0003]) is functionalized with a functional group capable of interacting with silica ([0089]), the reinforcing filler.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modified the first diene rubber of Cato with the functional group as taught by Dire.  One would have been motivated to do so in order to receive the expected benefit of improving rolling resistance ([0005]).
	Regarding b) above, Nakayama teaches dicumyl peroxide (Abstract) as a crosslinking agent for rubbers (col. 1, lines 49-51).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the dicumyl peroxide of Nakayama as the peroxide crosslinker of Cato.  It would have been nothing more than using a known compound in a typical manner to achieve predicable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claims 26-31, modified Cato teaches that the functional group is:

    PNG
    media_image1.png
    121
    97
    media_image1.png
    Greyscale
(Dire, [0034]) which reads on the recited formula (I)
With the alkoxysilane group bonded to the first diene elastomer (the 2 “E”s on the structure) by the silicon atom.  This is positioned inside the elastomer chain (Dire, [0034]) and has a tertiary amine group.  This corresponds to formula (1) in the following manner, R1 is OH, R6 is the elastomer, R2 is ethane 1,2 diyl or propane, 1,3 diyl, R3 and R4 can be methyl or ethyl (Dire, [0034]-[0039]).
	Regarding claims 38-39, Cato teaches that the plasticizing resin can be one of the recited resins ([0043]) and is present in the amount from 5 to 50 phr ([0052]).
	Regarding claim 42, Cato does not mention acrylate derivatives and therefore, the composition is free of acrylate derivatives.
	Regarding claim 43, Cato teaches that the composition does not contain butyl rubbers ([0020]).
	Regarding claim 44, Cato teaches a tire with a tread with the rubber of claim 25 (Abstract).
Claim(s) 25, 34-35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0122157) in view of Vasseur (US 2005/0049344).
Regarding claims 25, 34-35 and 41, Labauze teaches a rubber composition for use in a tire tread (Abstract) which contains
0 to 70 phr of a diene rubber with a glass transition temperature of -80 to -110 C (Abstract).  This is butadiene based ([0036]) rubber and is functionalized ([0065]) to interact with silica ([0068]-[0070]).
30 to 100 phr of a diene elastomer with a glass transition temperature between -65 and -10 C (Abstract).  This can be a styrene-butadiene copolymer ([0035])
50 to 150 phr of silica ([0056]) as a reinforcing filler ([0052])
a coupling agent ([0072])
a plasticizing system which comprises a plasticizing resin with a glass transition temperature from 30 to 100 C ([0048])
a peroxide based crosslinking system
the two diene rubbers can be the only rubbers present in the composition and therefore, is 100 phr
However, Labauze is silent to the peroxide being an organic peroxide.
Vasseur teaches a rubber for use in a tire tread (Abstract).  It incorporates an organic peroxide crosslinking system ([0109]) in an amount between 0.05 to 10 phr ([0110]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the organic peroxide of Vasseur as the peroxide of Labauze.  One would have been motivated to do so in order to receive the expected benefit of having a free radical generator which performs as a co-cross-linking agent (Vasseur, [0106]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-42 of copending Application No. 16/954,403 in view of Cato et al (US 2015/0343843). 
Both applications recite the first and second diene elastomer, the silica, coupling agent, plasticizing system and peroxide crosslinking system.  They both recite the functionalization of the first diene rubber.  Claim 31 of the copending application recites the claimed Tg.
However, copending application ‘403 fails to teach that the second diene rubber is a SBR rubber with a glass transition temperature greater than -80C.
Cato teaches a tread for a tire (Abstract) comprising:
55 to 90 phr of a low Tg rubber ([0027]).  This low Tg rubber can be a styrene/butadiene rubber ([0026]) with a glass transition between -100 C and -80 C ([0024])
10 to 45 phr of a high Tg rubber ([0027]).  This high Tg rubber can be a styrene/butadiene rubber ([0025]) with a glass transition temperature which ranges from -30 to 0 C ([0024])
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the 2nd diene elastomer of copending application ‘403 be a SBR with a glass transition temperature from -30 to 0 C as taught by Cato.  One would have been motivated to do so in order to receive the expected benefit of improved snow traction (Cato, Abstract).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764